Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are allowed and the original Claim 25-43 have been canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Molinelli, Reg. No. 42,901 on November 5, 2021.
The application has been amended as follows: 
Please cancel claims 25-43.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method implemented on a processor for automatic operation, the method comprising: 
for each of a plurality of sample times, receiving, on a processor, a value of at least one parameter of subject condition data and a value of each sample time from at least one server, 
As per claim 20, 
A non-transitory computer-readable medium for storing a sequence of instructions and a data structure including two or more records, wherein each record includes two or more fields, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform the steps of: 
receiving a value of at least one parameter of subject condition data and a value of a sample time from at least one server at each of a plurality of sample times, where the value of the at least one parameter and the value of each sample time is received on the at least one server from a plurality of subject condition data monitors associated with a respective plurality of units in a facility; storing the subject condition data from each unit in one of the records of the data structure at a current sample time, wherein the two or more fields include a first field for holding 
As per claim 21, 
An apparatus comprising: at least one processor; and at least one memory including one or more sequences of instructions and a data structure including two or more records, wherein each record includes two or more fields, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the apparatus to perform at least the following: 
receive a value of at least one parameter of subject condition data and a value of a sample time from at least one server at each of a plurality of sample times, wherein the at least one server is configured to receive the value of the at least one parameter of subject condition data and the value of the sample time from a plurality of subject condition data monitors associated with a respective plurality of units in a facility; store the subject condition data from each unit in one of the records of the data structure at a current sample time, wherein the two or more fields include a first field for holding data indicating the current sample time and a second field for holding data indicating a value of the at least one parameter of subject condition data; determine a time gap defined by a duration between the current sample time and a most recent sample time; determine whether the time gap for each unit exceeds at least one time gap threshold; and cause a 

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Lian et al. (US 2016/0305819) and (US 2015/0177063) shows a system including a plurality of sample times for subject condition data having time gap and sampling interval. Pardey et al. (US 2019/0110692) shows an apparatus and method for processing a physical signal, in particular for processing data obtained in relation to the physical characteristic of a user.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 20 and 21, respectively, including:
for the current sample time, determining, on the processor, a time gap defined by a duration between the current sample time and a most recent sample time; for the current sample time, determining, on the processor, whether the time gap for at least one unit of the plurality of units exceeds at least one time gap threshold; and for the current sample time, causing an apparatus to perform a remedial action based on the determining whether the time gap exceeds the at least one time gap threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689